Citation Nr: 1141133	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  10-30 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for mitral valve prolapse.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from December 2004 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The Veteran testified before the undersigned Acting Veterans Law Judge during a videoconference hearing held in July 2011; a transcript of this hearing is associated with the electronic record.

The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she is entitled to a compensable disability rating for her service-connected mitral valve prolapse.  It was noted at the July 2011 Board hearing that she was most recently examined by the VA prior to her separation from service (i.e., September 2008) and that it was her belief that this disability had worsened since then.  Notably, the Veteran testified that she can feel her heart "vibrate" when she stretches in the morning; such symptom was not noted at the September 2008 VA examination.  She also continued to complain of increased shortness of breath on exertion, lightheadedness, increased recovery time following physical activity, and general fatigue.  

In light of the Veteran's testimony, the Board finds that a remand is necessary to re-evaluate the current level of severity of her mitral valve prolapse.  See 38 C.F.R. § 4.2 (2011); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); VAOPGCPREC 11-95 (1995).  Such examination should consider any functional impairment due to the Veteran's reported symptoms, including the aforementioned heart "vibrations."  It should also include appropriate cardiac testing to determine her Maximal Treadmill Metabolic Equivalents (METs).  See 38 C.F.R. § 4.104, Diagnostic Code 7000 (2011).  

In addition to providing a new examination, the Agency of Original Jurisdiction (AOJ) should contact the Veteran for information and/or treatment records pertaining to the non-VA physician who evaluated her in March 2011, as well as any other relevant information or evidence.  See 38 U.S.C.A. § 5103A(b) (West 2002). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to either (a) submit any records associated with evaluation and/or treatment of her mitral valve prolapse since service, to include records from the physician who evaluated her in March 2011, or (b) provide the VA with information such that it can obtain this outstanding evidence.  Make reasonable efforts to obtain any records identified by the Veteran as necessary to adjudicate her claim on appeal.  

2.  If any relevant evidence is unable to be located and/or obtained following reasonable efforts, the AOJ should notify the Veteran that such records are not available, explain the efforts made to obtain to the records, describe any further action VA will take regarding the claim, and inform the Veteran that it is ultimately her responsibility for providing the evidence.

3.  After any outstanding evidence has been associated with the claims file, schedule the Veteran for VA cardiovascular examination.  A copy of the claims file must be made available for review and the examiner's report should reflect that such review occurred.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  All indicated special tests and studies should be accomplished, including a laboratory determination of METs by exercise testing.  The examiner, in addition to providing the subjective and clinical data requested, should describe any functional and/or occupational impairment(s) associated with the Veteran's mitral valve prolapse.  As to all information and opinions requested, the examiner should indicate what evidence/medical knowledge was used in making such determination.

With regard to METs testing, the examiner should document the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops.  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  The examiner must also discuss, if applicable, whether the Veteran's METs level is further impaired by a nonservice-connected disability or disabilities, and if possible, the degree to which such disability results in her current METs level.  The examiner is requested to provide an estimated METs level due to the Veteran's mitral valve prolapse alone.  

4.  Thereafter, the RO should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate this appeal.  The AOJ should make certain to review and consider any evidence received since the statement of the case.  If the claim remains denied, the Veteran and her representative, if any, should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



